Citation Nr: 0021244	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  96-40 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for brain tumors with 
residual left eye disability, to include the issue of whether 
this disorder resulted from exposure to a toxic herbicide.

2.  The propriety of the initial evaluation for residuals of 
a fracture of the first and second digits of the right foot, 
currently evaluated as 10 percent disabling.

3.  The propriety of the initial evaluation for residuals of 
a laceration of the middle and ring fingers of the right 
(major) hand, currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from June 1956 to April 1978 
with additional service with the reserves.  This appeal 
arises from an October 1995 rating decision of the Oakland, 
California, Regional Office (RO) which granted service 
connection for residuals of fractures to the first and second 
digits of the right foot.  A noncompensable evaluation was 
assigned to this disorder.  The veteran appealed this 
evaluation.  The case also arises from the RO's July 1996 
rating decision which denied service connection for brain 
tumors with residual left eye disability, to include whether 
this disorder was the result of exposure to a toxic 
herbicide.  This determination was also appealed by the 
veteran.  Finally, the RO granted service connection for 
residuals of a laceration to the index and middle fingers of 
the right (major) hand in a decision of April 1997.  This 
disability was evaluated as noncompensable.  The veteran 
appealed the rating of this disorder.

In March 1998, the Board of Veterans' Appeals (Board) 
remanded the above issues to the RO for development of the 
medical evidence.  By rating decision of December 1999, the 
RO granted a ten percent evaluation for the residuals of the 
veteran's right foot disability.  This award was made 
effective from March 1995, the date of the veteran's initial 
claim.  In addition, the RO changed the characterization of 
the veteran's right hand disability to "residuals of 
laceration, middle and ring fingers, right hand, with 
scars."  This change was based on the latest radiological 
evidence and medical opinion received in October 1999.  The 
veteran has not contested this change.  The case has now 
returned to the Board for appellate consideration.

A hearing was held before the Board, via video conference, in 
August 1997.  The undersigned conducted this hearing and will 
make the final determinations in this case.  See 38 U.S.C.A. 
§ 7102(a) (West 1991 & Supp. 2000).


FINDINGS OF FACT

1.  All evidence required for equitable decisions on the 
merits of the claims on appeal has been obtained.

2.  The veteran has never received a diagnosis for any 
disorder listed at 38 C.F.R. § 3.309(e).  He was first 
diagnosed with choroid plexus papilloma of the fourth 
ventricle and a left eye disability many years after his last 
period of active military service.  

3.  There is no medical opinion of record that has associated 
the veteran's brain tumor with his military service or 
exposure to toxic herbicides.  The preponderance of the 
medical evidence has associated the veteran's current left 
eye disability with his brain tumor excision.

4.  The medical evidence indicates that from March 15, 1995 
to the present time the veteran's service-connected residuals 
of a fracture of the first and second digits of the right 
foot was characterized by degenerative changes and a mild 
functional impairment to include minimal loss of motion.

5.  The medical evidence indicates that from April 29, 1996 
to the present time the veteran's service-connected residuals 
of a laceration of the middle and ring fingers of the right 
(major) hand was characterized by degenerative changes to the 
affected joints and a mild functional impairment to include 
minimal loss of motion.


CONCLUSION OF LAW

1.  The veteran did not incur brain tumors with residual left 
eye disability as a result of his military service.  38 
U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. § 3.303, 
3.307, 3.309 (1999).

2.  The criteria for a rating in excess of 10 percent 
disabling for residuals of a fracture of the first and second 
digits of the right foot has not been met for the period from 
March 15, 1995, to the present time.  38 U.S.C.A. §§ 1155, 
5107(a), (West 1991); 38 C.F.R. §§  4.1, 4.2, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5284 (1999).

3.  An increased rating for residuals of a laceration of the 
middle and ring fingers of the right (major) hand to 10 
percent disabling, but not more, is warranted for the period 
from April 29, 1996 to the present time.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§  4.1, 4.2, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.71a, 4.118, Diagnostic Codes 5003, 
5223, 7803, 7804, 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A review of the veteran's service medical records indicates 
that he was never treated or diagnosed with brain tumors 
during his military service.  Nevertheless, the service 
medical records reveal, in pertinent part, intermittent 
reports and treatment associated with neck pain, headaches 
and radiating head pain, dizziness, nausea, and vomiting.  He 
was provided with a comprehensive medical examination in 
March 1978 in preparation for his separation from military 
service.  The veteran reported a medical history of head 
injury.  However, the veteran specifically denied a history 
of frequent/severe headaches, dizziness/fainting spells, eye 
trouble, and paralysis.  The reviewing physician noted that 
the veteran's head injury had occurred in 1958 with no 
complications.  There was no current disability reported 
resulting from this injury.  On examination, the veteran's 
head, eyes, and neurologic system were normal.  

Private hospital records from July 1992 noted the veteran's 
hospitalization for complaints of persistent headaches, 
episodic vertigo, nausea, and progressive ataxia and ataxic 
gait.  These symptoms were reported to have developed over 
the past several months.  On examination, no abnormalities 
were noted with his eyes.  A magnetic resonance image (MRI) 
of the veteran's brain revealed a tumor in the fourth 
ventricle.  The veteran underwent a suboccipital craniotomy 
and excision of the brain tumor.  A discharge summary of late 
July 1992 noted a diagnosis of choroid plexus papilloma of 
the fourth ventricle.

The veteran was again hospitalized at the same private 
facility in January 1993.  On physical examination, it was 
reported that the veteran's postoperative recovery had been 
good with little or no headache and substantial improvement 
in his ataxic gait.  However, in recent weeks, he had 
developed persistent and intermittent nausea and vomiting.  A 
brain MRI of early January 1993 revealed a re-growth of his 
brain tumor.  A posterior fossa craniotomy with re-excision 
of the veteran's brain tumor was performed.  The discharge 
diagnosis of late January 1993 was choroid plexus papilloma 
of the fourth ventricle.  It was reported that the veteran's 
postoperative course was uncomplicated except for an ataxic 
gait.  A brain MRI of May 1996 found no evidence of recurrent 
neoplasm.

In a letter dated in July 1993, the veteran's private 
physician noted that the veteran had been under his care for 
a "number of years."  It was reported that the veteran had 
presented symptoms in 1992 of vertigo, weakness, and problems 
with coordination and headaches.  The veteran's brain tumor 
excision was reported, and he continued to suffer post-
operative symptoms of persistent vertigo, fatigue, very 
infrequent headaches, and infrequent problems with his 
vision.

A VA neurologic examination was afforded the veteran in 
October 1995.  He claimed that he had felt unsteady, had 
minimal dizzy spells, and intermittent headaches for "some 
time" until 1992 when his symptoms became more severe.  The 
veteran also alleged that he had limitation of motion in his 
right foot due to an in-service injury.  On examination, 
range of motion in the right foot was 30 degrees plantar 
flexion, 10 degrees dorsiflexion, 25 degrees inversion, and 
15 degrees eversion.  The diagnoses were status post central 
nervous system lipoma of the occipital area and status post 
right foot crush injury.

In July 1994, the veteran received a VA neurological 
consultation.  He complained of three to four month history 
of severe nausea, oscillopsia, some vertigo, significant 
sleep disturbances, generalized fatigue, and feeling down.  
The assessment was oscillopsia with nausea, and depression.

The veteran's private ophthalmology records indicated 
treatment starting in 1991.  In August 1992, he complained of 
not seeing well after his brain tumor excision.  These 
records noted diagnoses for myopia, astigmatism, presbyopia, 
nystagmus, and decreased visual acuity.  The ophthalmologist 
opined in September 1997 that the veteran's nystagmus was 
secondary to his brain surgery and caused symptoms of 
"moving."  

At his August 1997 video conference hearing, the veteran 
indicated that he had experienced intermittent headaches and 
other pertinent symptomatology since service.  He indicated 
that his left eye disability had its onset following his 
brain tumor removal, but his headaches ceased following the 
surgery.  T. at 16, 24.  The veteran testified that he 
sustained a head trauma while he was in the service, and that 
he was exposed to Agent Orange while serving in Vietnam.  T. 
at 13, 17.  Reportedly, he was informed by his treating 
physicians that his brain tumors may be related to his in-
service exposure to Agent Orange.  T. at 14.

With regard to the veteran's increased rating claims, the 
veteran testified that he experienced functional limitations 
associated with his service-connected right hand disability.  
Specifically, he indicated that, at times, he was unable to 
bend his fingers, experienced cramping, numbness and pain in 
the fingers, and had diminished strength and ability to grasp 
with the right hand.  T. at 4.  With regard to the disability 
associated with his service-connected right foot, the veteran 
indicated that he experienced pain, instability, reduced 
range of motion, inability to run or walk long distances, and 
difficulty walking up and down the stairs.  T. at 10.

The veteran underwent another VA neurologic examination in 
January 1999.  The diagnosis was status post excision choroid 
plexus papilloma.  His condition was reported to be stable.  
An addendum to this examination was prepared in August 1999 
by the neurosurgeon who had performed the examination.  It 
was reported by the examiner that the etiology of the 
veteran's brain tumor could not be determined with any 
certainty.  It was further opined that the true etiology of 
the brain tumor remained unknown.

In October 1999, the veteran was afforded a VA orthopedic 
examination.  He complained of pain in the toes of his right 
foot and sometimes in his right heel.  The veteran also 
complained of having from "time to time" severe pain in his 
right fingers, hand, and wrist.  It was noted that the 
veteran was a diabetic.  On examination, the veteran had full 
range of motion in his right foot.  However, his right foot 
appeared to have 5 degrees less dorsiflexion than the left 
and his right big toe moved remarkably well except for 5 to 6 
degrees less flexion than the left.  These movements were 
noted to be pain free.  There was no visible swelling or 
tenderness.  X-rays of the right foot revealed an old 
comminuted fracture of the distal phalanx of his right big 
toe.  There was also early osteoarthritis involving the first 
metatarsal phalangeal joint.  The examiner opined that the 
veteran's complaints of pain could not be objectively 
demonstrated and felt that some of the veteran's foot pain 
was related to his diabetes.  

Regarding the veteran's right hand, there were lacerations at 
the base of the long and middle finger and the ring finger.  
The location of these lacerations indicated that there was no 
involvement of the digital nerves or vessels.  He had full 
sensation and range of motion in the right hand with radial, 
median, and ulnar nerve functions intact.  It was thought by 
the examiner that there was no difference in grip strength 
between the veteran's right and left hands.  X-rays noted 
extra bone on the volar surface of the proximal phalanx of 
the right finger that suggested a previous fracture.  
Significant degenerative changes were also seen involving the 
joints of the hand.

Evaluating the veteran's functional limitations, the examiner 
opined there was a reasonable probability that some of the 
pain the veteran experienced in his right foot actually 
occurred and was part of his service-connected injury.  In 
addition, it was felt that the veteran probably had some 
discomfort in his right hand from "time to time" which 
would result in a "rather mild degree" of impairment.  The 
examiner concluded that there appeared to be little if any 
loss of motion in the veteran's right hand and minimal loss 
of motion in his right big toe.  It was determined by the 
examiner that he could not further define these problems.


II.  Duty to Assist

According to 38 U.S.C.A. § 5107(a) (West 1991), the duty to 
assist the veteran in the development of his claim only 
attaches to well-grounded claims.  The evidentiary threshold 
for establishing a well-grounded claim is low and requires 
only that the claim be "plausible" or "capable of 
substantiation."  Hensley v. West, No. 99-7029 (Fed. Cir. 
May 12, 2000).  The United States Court of Appeals for the 
Federal Circuit has commented in the aforementioned case that 
this threshold is so low that the majority of the claims 
presented to the VA should be determined on the merits.  
Based on the veteran's lay evidence of continuous 
symptomatology since his military service, and medical 
opinions that later related some of these symptoms to his 
brain tumor, the Board finds his claim for service connection 
to be well-grounded.  See Savage v. Gober, 10 Vet. App. 489 
(1997).

Regarding his claims for increased evaluations of his right 
hand and right foot disabilities, a claim for an increased 
evaluation is well grounded if the claimant asserts that a 
disorder for which service connection has been granted has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran asserts that his service-
connected disabilities are worse than originally evaluated; 
thus, he has raised well-grounded claims.  

The Board also is satisfied that all requirements to assist 
him in developing the evidence pertinent to his claim have 
been completed.  Pursuant to the Board's March 1998 remand, 
he was contacted in October 1997 and requested to identify 
any additional sources of treatment.  In response, he 
submitted a list of his healthcare providers.  In June 1998, 
the RO requested the veteran's treatment records from these 
physicians and facilities.  At that time he was also 
contacted and informed of these requests.  He was also 
informed that it was his ultimate responsibility to ensure 
that the VA received these records.  In a supplemental 
statement of the case (SSOC) issued in January 2000, the 
veteran was specifically informed of which providers had and 
had not provided records to the VA.  Therefore, the 
requirements of 38 U.S.C.A. § 5107(a) (West 1991) have been 
met.  In addition, it is noted that the examination report of 
January 1999 and its addendum prepared in August 1999 are 
relatively brief.  However, the opinions expressed in these 
reports fully comply with the requested opinion in the remand 
of March 1998 on the etiology of the veteran's brain tumor.  
The RO also obtained a VA examination to evaluate the 
veteran's service-connected disorders and determine their 
impairment of his functional ability.  Based on the above 
development, the Board finds that the RO has fully complied 
with its directives of March 1998.  See Stegall v. West, 11 
Vet. App. 268 (1998).  The veteran has been fully informed of 
the RO's reasons and bases for its decisions, the evidence 
reviewed in making these decisions, and he and his 
representative have availed themselves of the opportunity to 
present arguments to the Board. 

In addition, the Board believes that some discussion of the 
United States Court of Appeals for Veterans Claims (Court) 
holding in Fenderson v. West, 12 Vet. App. 119 (1999), is 
warranted.  In that case, the Court distinguished between a 
veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection, as in this case, and 
a claim for an increased rating of an already service-
connected condition.  Fenderson, at 126.  The Court held that 
the significance of this distinction is that, at the time of 
an initial rating, separate ratings may be assigned for 
separate periods of time based on the severity of the 
disability; this is a practice known as "staged ratings."  
Id.  Since the veteran's notice of disagreement expressed 
dissatisfaction with the initial rating assigned for his 
right hand and right foot disabilities, his claims must be 
considered in light of the court's holding in Fenderson.  
Consequently, the issue on appeal has been re-characterized 
accordingly.

From a review of the record, including the statement of the 
case (SOC) and various SSOC's, it is apparent that the RO 
considered evidence submitted in connection with the 
veteran's claim at various times during the course of his 
appeal, in light of the governing legal authority.  
Therefore, the RO, in effect, considered whether "staged 
ratings" were warranted.  Consequently, it is not necessary 
to remand this case to the RO for further consideration of 
the possibility of receiving staged ratings because this 
would not result in a different analysis by the RO or new 
arguments by the veteran.  

Finally, the Board notes that the veteran's representative 
argued in a brief of May 2000 that the issue of service 
connection for a brain tumor should be remanded for 
additional medical opinion.  Specifically, it was contended 
that a medical opinion should be sought to determine the 
onset of the veteran's brain tumor symptoms.  However, as 
explained in the following analysis, the Board finds 
substantial medical evidence currently exists in the claims 
file regarding the onset of the veteran's symptomatology and, 
therefore, a remand is not warranted on this issue.

Based on the above analysis, the Board finds that the veteran 
will not be prejudiced by the Board proceeding to 
adjudicate his claims.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Robinette v. Brown, 8 Vet. App. 69 (1995).


III.  Service Connection for Brain Tumors with Residual Left 
Eye Disability.

a.  Applicable Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury 
suffered, or disease contracted, in the line of duty.  38 
U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. §§  3.303, 
3.304 (1999).  Where there is a chronic disease shown as such 
in service or within the presumptive period under 38 C.F.R. 
§ 3.307 as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (1999).  When the condition noted during service 
is not shown to be chronic or the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  The regulation 
requires continuity of symptomatology, not continuity of 
treatment.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Where a veteran served ninety days or more during a period of 
war or during peacetime service after December 31, 1946, and 
a brain tumor becomes manifest to a degree of ten percent 
within one year of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 and 
Supp. 2000); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (1999).  
Where a veteran served in active military service between 
January 9, 1962 and May 7, 1975 in the Republic of Vietnam, 
and chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, or a soft tissue sarcoma becomes 
manifest to a degree of ten percent or more at any time, or a 
respiratory cancer becomes manifest to a degree of ten 
percent or more within 30 years, after the last date on which 
the veteran was exposed to a herbicide agent, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e) (1999).  
These presumptions are rebuttable by affirmative evidence to 
the contrary.  38 C.F.R. § 3.307(d) (1999).

A veteran who, during active military service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 and has a disease listed at 
38 C.F.R. § 3.309(e) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  The last date 
on which such a veteran shall be presumed to have been 
exposed to a herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  
"Service in the Republic of Vietnam'' includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (1999).

When after consideration of all evidence and material of 
record in a case before the VA, there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 
1991).


b.  Analysis

In the current case, the presumption of exposure to toxic 
herbicides found at 38 C.F.R. §§ 3.307(a)(6)(iii) and 
3.309(e) are not applicable.  The U. S. Court of Appeals for 
Veterans Claims (Court) has ruled that these presumptions are 
only afforded veterans who have been diagnosed with one of 
the diseases listed at 38 C.F.R. § 3.309(e).  McCartt v. 
West, 12 Vet. App. 164 (1999).  As the current issue on 
appeal has to do with choroid plexus papilloma of the fourth 
ventricle, a disorder not listed at 38 C.F.R. § 3.309(e), 
these presumptions cannot be applied.  In the current case, 
there is no medical evidence of a choroid plexus papilloma of 
the fourth ventricle until many years after the veteran's 
separation from the military.  Therefore, he is not entitled 
to presumptive service connection under 38 C.F.R. 
§§ 3.307(a)(3) and 3.309(a).

While the veteran has claimed that he suffered with symptoms 
of a brain tumor during his military service, as a lay 
person, he is not competent to provide evidence of a 
diagnosis or etiology of a disorder.  Zang v. Brown, 8 Vet. 
App. 246 (1995).  The etiology of the veteran's brain tumor 
can only be established based on medical evidence or opinion.  

A review of the veteran's treatment records does not reveal 
any medical opinion on the etiology of his brain tumor.  In 
fact, most of the contemporaneous medical histories taken at 
the time of the discovery and excision of his tumor appear to 
indicate that his claimed symptoms were of recent origin.  
The veteran did claim in oral testimony before the Board and 
on examination in October 1995 that the symptoms of his brain 
tumor had existed for a significant period prior to his 
surgery.  However, the letter from his treating physician, 
who noted in July 1993 that he had treated the veteran for 
several years, indicated that the symptoms associated with 
his brain tumor had first been presented in 1992.  In 
addition, many of the symptoms associated with the tumor were 
specifically denied by the veteran on his separation 
examination of March 1978.  Thus, it appears that the veteran 
himself did not consider the symptoms he had sporadically 
reported during his military service, and were never linked 
by contemporaneous medical opinion with a brain tumor, were 
transient and not chronic in nature.  Based on the above 
evidence, the Board finds that the preponderance of the 
evidence weighs against the finding that his brain tumor 
symptomatology has continually existed since his military 
service.

However, the veteran has testified that a treating physician 
told him that his brain tumor had resulted from his claimed 
exposure to toxic chemicals in Vietnam.  The veteran has been 
requested to identify his treatment records and the 
identified records had been requested by the VA.  The 
available medical records did not indicate such an opinion 
was made by any treating physician.  Unfortunately, a 
statement of a lay person as to what a medical professional 
told him is insufficient to establish a medical diagnosis or 
etiological opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  As noted above, the veteran has been notified of 
what records were received by the VA and given the 
opportunity to present further evidence.  However, he has 
subsequently not submitted any objective evidence of the 
claimed etiology opinion.

The only medical professional of record that has discussed 
the etiology of the veteran's brain tumor was the VA 
neurosurgeon who prepared the examination addendum of August 
1999.  This examiner opined that the tumor's etiology could 
not be determined and he was unable to link it to the 
veteran's military service or claimed exposure to toxic 
herbicides.  Without a medical opinion linking the veteran's 
brain tumor to his military service, the preponderance of the 
evidence is against a finding that it was related to his 
military service or possible exposure to toxic herbicides.  
The August 1999 opinion does not warrant the consideration of 
the benefit-of-the-doubt rule found at 38 U.S.C.A. § 5107(b), 
as the evidence on the etiology of the brain tumor is not in 
equipoise.  That is, there are no opinions pro and con on 
this matter, merely a medical opinion finding the etiology 
indeterminate.  

Regarding his left eye disability, both the veteran at his 
Board hearing in August 1997 and his treating physicians have 
attributed his eye disorders to his brain tumor excision.  
There is no evidence that the veteran suffered with an eye 
disorder warranting service connection during his military 
service and, in fact, he did not indicate such symptoms 
existed at the time of his separation examination in March 
1978.  There is no medical opinion of record that has related 
his current eye disorders to his military service or possible 
exposure to toxic herbicides.  Thus, the preponderance of the 
evidence weighs against a finding that his current eye 
disorders are service-connected.

Based on the above analysis, the undersigned finds that the 
preponderance of the medical evidence weighs against a 
finding that the veteran's brain tumor and left eye 
disabilities are related to his military service.  Therefore, 
the claim for service connection must be denied.




IV.  Increased Evaluations

a.  Applicable Criteria

Disability evaluations are determined by comparing the 
veteran's symptomatology with criteria set forth in VA's 
Schedule for Rating Disabilities (Rating Schedule)-which is 
based on average impairment of earning capacity.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (1999).  Separate 
diagnostic codes identify the various disabilities.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.

The VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2 
(1999).  Also, 38 C.F.R. § 4.10 (1999) provides that, in 
cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems, and 
medical examiners must furnish, in addition to the 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon the 
person's ordinary activity.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based upon a single, incomplete, or inaccurate 
report, and to enable the VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  Schafrath, 1 Vet. App. at 594.

The evaluation of the same disability or manifestations under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14 
(1999).  Rather, the veteran's disability will be rated under 
the diagnostic code, which allows the highest possible 
evaluation for the clinical findings shown on objective 
examination.  However, 38 C.F.R. § 4.14 does not prevent 
separate evaluations for the same anatomic area under 
different diagnostic codes that evaluate different 
symptomatology.  Esteban v. Brown, 6 Vet. App. 259 (1994).  
In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating solely on the basis of loss 
of range of motion must consider 38 C.F.R. §§ 4.40 and 4.45 
(regulations pertaining to functional loss of the joints due 
to pain, etc.).  Therefore, to the extent possible, the 
degree of additional range of motion loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be evaluated.

Degenerative arthritis, if substantiated by X-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent rating is 
to be assigned for each such major joint or group of minor 
joints affected by the limitation of motion-to be combined, 
not added.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Code 5003 (1999).

A moderate foot injury is evaluated as 10 percent disabling.  
A 20 percent evaluation is warranted for a moderately severe 
foot injury.  38 C.F.R. § 4.71a, Code 5284. (1999). 

Favorable ankylosis of the index and middle fingers in the 
dominant hand is to be evaluated as 20 percent disabling.  
Favorable ankylosis of the middle and ring fingers in the 
dominant hand is to be evaluated as 10 percent disabling.  
These criteria apply to favorable ankylosis or limited motion 
permitting flexion of the tips to within 2 inches (5.1 cms.) 
of the transverse fold of the palm.  Limitation of motion of 
less than 1 inch (2.5 cms.) in either direction is not 
considered disabling.  38 C.F.R. § 4.71a, Code 5223 (1999).

A superficial and poorly nourished scar with repeated 
ulceration is to be evaluated as 10 percent disabling.  
38 C.F.R. § 4.118, Code 7803 (1999).  A superficial scar that 
is tender and painful on objective demonstration is evaluated 
as 10 percent disabling.  38 C.F.R. § 4.118, Code 7804 
(1999).  Other scars are to be rated on limitation of 
function of the part affected.  38 C.F.R. § 4.118, Code 7805 
(1999).


b.  Analysis

The veteran's lay testimony has indicated that he had 
significant problems with his right hand and right foot, to 
include periods of pain and severe limitation of motion or 
function.  However, the healthcare records identified by the 
veteran of recent years contain virtually no complaints or 
treatment of his right foot and right hand disorders.  The 
objective evidence of record, specifically the VA orthopedic 
examination of October 1999, portrays the veteran's service-
connected disorders as much less severe in nature.

The October 1999 examiner found that the right foot and its 
big toe had full range of motion and was only limited to a 
few degrees less than the left.  This movement was pain free 
and there was no tenderness or swelling.  Degenerative 
changes were found in the affected joints of the right foot 
and right hand, and it appears that the October 1999 examiner 
associated these changes with his in-service injuries.  This 
is evident as the examiner opined that the veteran would have 
functional impairment of these joints from time to time.  
These problems with pain and limitation of motion were 
determined to only result in a mild degree of impairment and 
minimal loss of motion during exacerbation.

Regarding the evaluation of the right foot, the evidence does 
not support an evaluation in excess of 10 percent disabling.  
With only residuals characterized on objective examination as 
mild or minimal, even during flare-ups, the veteran does not 
have a foot disability that is moderately severe in nature.  
Thus, a 20 percent evaluation is not warranted under Code 
5284.  While examination in October 1995 indicated limitation 
of motion in the right ankle, this joint is not currently 
service-connected and cannot be considered in the evaluation 
of the residual injuries of the right foot at the current 
time.  Thus, the criteria for limitation of motion of the 
right ankle found at 38 C.F.R. § 4.71a, Code 5271 cannot be 
used to evaluate the current service-connected disability.  
Based on the above analysis, the Board finds that the 
preponderance of the evidence weighs against an increased 
evaluation for the veteran's right foot disability.

Turning to the right hand disability, the examiner of October 
1999 found the residuals of the in-service injury to only 
present mild or minimal functional impairment, even during 
flare-ups.  As there was no ankylosis found on examination or 
from the radiological studies, and loss of motion was only 
minimal, a compensable evaluation under Code 5223 is not 
warranted.  However, as the degenerative changes of the 
middle and ring finger appear to be associated with his in-
service injury, he is entitled to a 10 percent evaluation 
under Code 5003.  Separate evaluations under Codes 7803 and 
7804 are not applicable, as his finger lacerations were not 
found to be poorly nourished, or have ulcerations, pain, or 
tenderness on examination.  Thus, a separate evaluation of 
the veteran's laceration scars under Codes 7803 and 7804 is 
prohibited by the provisions of 38 C.F.R. § 4.14.  See 
Estaban, supra.  Therefore, the preponderance of the evidence 
weighs against an evaluation in excess of 10 percent 
disabling for the veteran's right hand disability.

Based on the above analysis, the undersigned finds that the 
evidence warrants a 10 percent evaluation for the veteran's 
laceration of the middle and ring fingers of the right hand 
from the date of his claim on April 29, 1996 to the present 
time, under Code 5003, based on x-ray evidence of 
degenerative changes with mild limitation of motion.  The 
preponderance of the evidence weighs against a higher 
evaluation for this disability at any time during the appeal 
period.  In addition, a preponderance of the evidence is 
against an evaluation in excess of 10 percent disabling from 
March 15, 1995 to the present time for the veteran's 
residuals of a fracture of the first and second digits of the 
right foot.





ORDER

Service connection for brain tumors with residual left eye 
disability, to include whether service connection is 
warranted due to exposure to toxic herbicides, is denied.

An evaluation in excess of 10 percent for residuals of a 
fracture of the first and second digits of the right foot for 
the period from March 15, 1995, to the present time, is 
denied.

An evaluation of 10 percent disabling, but not more, is 
granted for laceration of the middle and ring fingers of the 
right hand for the period from April 29, 1996, to the present 
time, subject to the applicable criteria pertaining to the 
payment of veteran's benefits.


		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

